DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 
The amendments filed on 5/31/2022 have been received, to which the Applicant is thanked. The Applicant has addressed the 112(b) rejection of record, and it has been withdrawn from consideration. The Examiner appreciates the invitation for a discussion on the nature of the IDS in this case, and will keep that invitation under consideration; the statement on the IDS will remain in the Office Action for clarity of the record.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on pages 5-7 regarding the combination of Okabe and Eckert is not reliable because the Applicant argues that Eckert has “nothing to do with the mini-environment of the present invention citing Eckert being in a completely different field and that Eckert does not disclose a gas recirculation channel,
 
The examiner respectfully responds the Applicants arguments that Eckert is in a completely different field is not convincing, as even though parts of Eckert pertain to a speed of a liquid, the Examiner would remind the Applicant that air, gas and liquids are all fluids, and act and react as such; therefore since the instant application includes a gas recirculation chamber, and the prior art pertaining to liquid and gas of Eckert and the fluid of Okabe are related to each other in that they both pertain to the control and management of fluids; further, Eckert is not solely relied upon to show a recirculation chamber, as Okabe shows the recirculation channel the Non-Final rejection of claim 1, while Eckert does disclose a channel that has gas which is ejected from its respective element 25, as rejected below; in light of all of the above, the Applicants argument is overcome. 

In response to Applicants argument on pages 7-8 regarding Suzuki being non-analogous art to the prior art and instant application,
 
The examiner respectfully responds the Applicants arguments that Suzuki is non-analogous art is not convincing, as the instant application pertains to a clean environment for a semiconductor furnace, as the Applicant details on Page 1 of the Specifications filed 05/19/2020 in lines 7-10, with Okabe stating in the Abstract “A mini-environment apparatus includes a wafer transportation machine transporting a wafer, a wafer transportation room having the machine and passed by the wafer transported to a processing room, a circulating passage where a gas detoured from the transportation room flows, a blowing means forming a circulating current falling in the transportation room and rising in the passage”, with Suzuki stating in the Abstract “A method of using a substrate transport pod is provided, which is suitable for manufacturing semiconductor devices with copper wiring and low dielectric insulating film having dielectric constants of less than 3. The method is based on loading the substrates into a pod from an atmosphere of a first process, and circulating a gaseous atmosphere through interior of the pod in such a way to selectively remove at least one contaminant including moisture, particulate substances or chemical substances”; in view of the above, Suzuki is in fact in the same field of endeavor as the instant application and Okabe which all pertain circulating gas within the wafer/semiconductor field of endeavor, overcoming the Applicant’s argument. 

In response to Applicants remaining arguments regarding newly amended claim language,
 
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below. 

Information Disclosure Statement (reproduction for clarity of the record)
	
	The Examiner would like to make note of the gulf between the general class of prior art listed on the massive and substantial IDS’ (most notable and frequent classifications being H01L and C23C), and the relatively small amount of prior art generally classified in F24F, of which the instant application is technically classified in.
	The Examiner would also like to make note of the amount of irrelevant prior art listed in the IDS, of which included an Austrian man’s resume and an excerpt from a woodworking blog (see excerpts A & B below); both of which the Examiner questions their relevance to the application.


    PNG
    media_image1.png
    602
    901
    media_image1.png
    Greyscale


Excerpt A

    PNG
    media_image2.png
    604
    886
    media_image2.png
    Greyscale


Excerpt B

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “wherein the air supply conduit is free of a pressure raising device”. The MPEP 2713.05(i) states “Any negative limitation or exclusionary proviso must have basis in the original disclosure”, while additionally stating “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement”. Upon review of the Specifications filed 05/18/2020, the Examiner was unable to locate any such apparatus or pressure raising device, much less any specific reason for the instant application to be specifically designed without such a device. All dependent claims are similarly rejected for being dependent from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “wherein the air supply conduit is free of a pressure raising device”, which, as outlined in the 112(f) below, is unclear as to what the Applicant is claiming, as the Specifications filed 05/19/2020 are bereft of such a pressure raising device, what the actual physical makeup is of such a device, and how it would be used in association with the instant application. For examination purposes, and in light of the Applicants own Specification and Figures which do not show any such “pressure raising device”, it will be interpreted as the limitation only requires an air supply conduit. All dependent claims are similarly rejected for being dependent on a rejected claim.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wherein the air supply conduit is free of a pressure raising device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 & 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al (US 2017/0170033), hereinafter referred to as Okabe, in view of Eckert (US 5,463,176), in further view of Suzuki et al (US 2015/0306641).

Regarding claim 1, Okabe shows an apparatus, including a gas recirculation circuit comprising: a mini environment chamber (52a, Fig. 3), provided with a chamber inlet (Fig. 3 – the chamber inlet is located directly below where the filter assembly 262 is located) and a chamber outlet (58a, Fig. 3); a recirculation channel (57, Fig. 3) connecting the chamber outlet with the chamber inlet; a gas pump (159, Fig. 3) having a pump outlet (Fig. 3 – the pump outlet is located directly above the gas pump 159) and a pump inlet (Fig. 3 – the pump inlet is located directly below the gas pump 159) and being positioned in the recirculation channel (Fig. 3); and a filter assembly (262, Fig. 3) positioned in the recirculation channel (as the Applicant states the filter assembly is positioned in the recirculation channel, as does Okabe show with filter assembly 262) downstream of the pump and upstream of the mini environment chamber inlet (Fig. 3), wherein the apparatus additionally includes: a pressure release provision (¶0046, Lines, 1-4 - 2b, Fig. 3 – the opening 2b comprises of a pressure release provision, which is a lid, to open an close the opening 2b) configured and arranged to limit a pressure in the mini environment chamber (¶0046, Lines, 1-4 – the lid is configured to limit a pressure in the mini environment chamber by its ability to open and close the opening 2b); an air supply conduit (64, Fig. 3) for supplying air to the gas recirculation circuit (Fig. 3), the air supply conduit facing the direction of airflow, and having an air supply conduit inlet (Fig. 3 – the air supply conduit 64 comprises of an air supply conduit inlet located at the right-hand side of the air supply conduit 64) and an air supply conduit outlet (Fig. 3 – the air supply conduit 64 comprises of an air supply conduit outlet located at the left-hand side of the air supply conduit) which opens in the recirculation circuit (Fig. 3), wherein, in use, the gas pump circulates the gas from the pump outlet (Fig. 3) through the filter assembly (262, Fig. 3), the chamber inlet (Fig. 3), the mini environment chamber (52a, Fig. 3), the chamber outlet (58a, Fig. 3) and back to the pump inlet (Fig. 3) thereby maintaining the pressure in the mini environment chamber higher than the ambient pressure (Fig. 3 – as the Applicant claims maintaining the pressure in the mini environment chamber that is higher than the ambient pressure by, in use, having the gas pump circulating gas from the pump outlet through the filter assembly, the chamber inlet, the mini environment chamber, the chamber outlet, and back to the pump inlet, as does Okabe show in Fig. 3), and wherein the air supply conduit is free of a pressure raising device (Fig. 3 – as the Applicant has shown the air supply conduit to be free of a pressure raising device by showing a conduit that can release air, as does Okabe show the air supply conduit 64 is free of a pressure raising device; see 112(b) rejection above).
However, Okabe lacks showing wherein the gas recirculation channel includes a recirculation restriction embodied as a throat in the gas recirculation channel, wherein the throat defines a flow path with a diminishing cross sectional surface area relative to the cross sectional surface area of the gas recirculation channel directly upstream of the throat, wherein a downstream end of the throat defines a minimum cross sectional surface area of the throat, wherein the throat defines the pump inlet, wherein the air supply conduit outlet opens at, or slightly downstream of the downstream end of the throat which defines the minimum cross sectional surface area of the throat.  
Eckert (US 5,463,176), a system for moving fluid in a system, is in the same field of endeavor as Okabe which is a system for moving fluid.
Eckert teaches wherein the gas recirculation channel includes a recirculation restriction embodied as a throat (see Annotated Figure 1) in the gas recirculation channel (see Annotated Figure 1 – the channel is for carrying gas ejected from element 25), wherein the throat defines a flow path (see Annotated Figure 1) with a diminishing cross sectional surface area relative to the cross sectional surface area of the gas recirculation channel directly upstream of the throat (see Annotated Figure 1), wherein a downstream end of the throat defines a minimum cross sectional surface area of the throat (see Annotated Figure 1), wherein the throat defines an inlet (see Annotated Figure 1 – the throat defines an inlet to the rest of the flow path downstream of the throat), wherein the air supply conduit (28, Fig. 3) outlet (86, Fig. 3) opens at, or slightly downstream of the downstream end of the throat which defines the minimum cross sectional surface area of the throat (see Annotated Figure 1 – the air supply conduit outlet, which is closer to the downstream end as opposed to the upstream end, opens at the downstream end of the throat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okabe to incorporate the teachings of Eckert to provide wherein the gas recirculation channel includes a recirculation restriction embodied as a throat in the gas recirculation channel, wherein the throat defines a flow path with a diminishing cross sectional surface area relative to the cross sectional surface area of the gas recirculation channel directly upstream of the throat, wherein a downstream end of the throat defines a minimum cross sectional surface area of the throat, wherein the throat defines the pump inlet, wherein the air supply conduit outlet opens at, or slightly downstream of the downstream end of the throat which defines the minimum cross sectional surface area of the throat, which would create a venturi effect that would increase the velocity of the gas while decreasing the static pressure1.
	However, the combination of Okabe & Eckert lacks showing wherein the air supply conduit inlet which opens into the ambient air.
	Suzuki et al (US 2015/0306641), a fluid circulation apparatus, is in the same field of endeavor as Okabe which is a fluid circulation apparatus.
	Suzuki et al teaches wherein the air supply conduit inlet (22, Fig. 2) which opens into the ambient air (¶0046, Lines 6-8 – the air supply conduit inlet takes in outside air or room air that is ambient).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Okabe & Eckert to incorporate the teachings of Suzuki et al to provide wherein the air supply conduit inlet which opens into the ambient air, which would provide a local air cleaning apparatus that can reduce power consumption while maintaining a clean air space at a high level of cleanliness (¶0007, Lines 2-5).


    PNG
    media_image3.png
    849
    703
    media_image3.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Okabe shows elements of the claimed invention as stated above in claim 1 including the air supply conduit.
However, Okabe lacks showing wherein the throat has a truncated cone shaped inner surface that is circular symmetric around a central axis, wherein a downstream part of the air supply conduit extends along the central axis and opens in the central part of the downstream end of the throat.  
Eckert teaches wherein the throat has a truncated cone shaped inner surface (see Annotated Figure 1) that is circular symmetric around a central axis (see Annotated Figure 1), wherein a downstream part of the air supply conduit extends along the central axis and opens in the central part of the downstream end of the throat (see Annotated Figure 1 – the downstream part of the air supply conduit , where the gas exits the air supply conduit outlet 86, extends along the central axis and opens in the central part of the downstream end of the throat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okabe to incorporate the teachings of Eckert to provide wherein the throat has a truncated cone shaped inner surface that is circular symmetric around a central axis, wherein a downstream part of the air supply conduit extends along the central axis and opens in the central part of the downstream end of the throat, which would create a venturi effect that would increase the velocity of the gas while decreasing the static pressure 2.

Regarding claim 3, Okabe shows elements of the claimed invention as stated above in claim 1 including the air supply conduit.
However, Okabe lacks showing wherein the cross sectional surface area of the air supply conduit is smaller than the cross sectional surface area of the downstream end of the throat.  
	Eckert teaches wherein the cross sectional surface area of the air supply conduit is smaller than the cross sectional surface area of the downstream end of the throat (see Annotated Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okabe to incorporate the teachings of Eckert to provide wherein the cross sectional surface area of the air supply conduit is smaller than the cross sectional surface area of the downstream end of the throat, which would create a venturi effect that would increase the velocity of the gas while decreasing the static pressure 3.

Regarding claim 5, Okabe shows wherein the pressure release provision comprises a pressure release valve (¶0046, Lines, 1-4 – the pressure release provision is a lid for sealing the opening 2b, making it a valve, for pressure release when opened).  

Regarding claim 6, Okabe shows wherein the pressure release provision comprises a small gap (2b, Fig. 3) in the mini environment chamber (52a, Fig. 3) which opens into the ambient environment (¶0044 – the opening 2b opens the mini environment chamber to the ambient environment, before the FOUP 2 is loaded onto the stand 14 and connected to the mini environment chamber).  

Regarding claim 7, Okabe shows comprising a housing (see Annotated Figure 1) defined by external walls (see Annotated Figure 1), wherein the external walls at least partly bound the mini environment chamber (52a, fig. 3) and the recirculation channel (57, Fig. 3), wherein an internal wall (57a, Fig. 3) forms a boundary between the mini environment chamber and the recirculation channel (Fig. 3), wherein the chamber outlet (58a, Fig. 3) is formed by a gap between an end of the internal wall and an external wall (Fig. 3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al (US 2017/0170033), hereinafter referred to as Okabe, in view of Eckert (US 5,463,176), in further view of in further view of Suzuki et al (US 2015/0306641), in further view of Suzuki et al (US 2002/0124906), hereinafter referred to as Suzuki.

Regarding claim 4, Okabe shows elements of the claimed invention as stated above in claim 1 including the air supply conduit.
However, the combination of Okabe, Eckert, & Suzuki et al lacks showing wherein the air supply conduit comprises an air inlet filter.
Suzuki (US 2002/0124906), a mini environment apparatus, is in the same field of endeavor as Okabe which is a mini environment apparatus.
Suzuki teaches wherein the air supply conduit (Fig. 17 – the air supply conduit comprises of the conduit as it exists up to where the conduit meets the housing 1) comprises an air inlet filter (5, Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Okabe, Eckert, & Suzuki et al to incorporate the teachings of Suzuki to provide wherein the air supply conduit comprises an air inlet filter, which would provide a substrate transport pod suitable for use in an automated semi-conductor processing plant (¶0010, Lines 20-22).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762                            

/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Venturi Effect information was sourced from https://en.wikipedia.org/wiki/Venturi_effect
        2 The Venturi Effect information was sourced from https://en.wikipedia.org/wiki/Venturi_effect
        3 The Venturi Effect information was sourced from https://en.wikipedia.org/wiki/Venturi_effect